     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.621 Page 1 of 23



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     JODY ALIFF, MARIE SMITH,                             Case No.: 20-cv-00697-DMS-AHG
       HEATHER TURREY, individually and
12
       on behalf of all others similarly situated,          ORDER GRANTING IN PART AND
13                                        Plaintiffs,       DENYING IN PART DEFENDANTS’
                                                            MOTION TO COMPEL
14     v.                                                   ARBITRATION
15
       VERVENT, INC. fka FIRST
16     ASSOCIATES LOAN SERVICING,
       LLC; ACTIVATE FINANCIAL, LLC;
17
       DAVID JOHNSON; CHRISTOPHER
18     SHULER; LAWRENCE CHIAVARO;
       DEUTSCHE BANK TRUST COMPANY
19
       AMERICAS,
20                                     Defendants.
21
22           Pending before the Court are two separate motions to compel arbitration: one filed
23    by Defendant Deutsche Bank Trust Company Americas (“DBTCA”), and one filed by
24    Defendants Vervent, Inc., Activate Financial, LLC, David Johnson, Christopher Shuler,
25    and Lawrence Chiavaro (the “Vervent Defendants”). Plaintiffs filed an opposition, and
26    DBTCA and the Vervent Defendants each filed a reply. For the following reasons, the
27    Court grants DBTCA’s motion and denies the Vervent Defendants’ motion.
28

                                                        1
                                                                               20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.622 Page 2 of 23



 1                                                  I.
 2                                        BACKGROUND
 3          Plaintiffs are former students who attended for-profit schools run by ITT Education
 4    Services, Inc. (“ITT”). (Compl. ¶ 1). Plaintiffs’ disputes arise out of the “PEAKS” student
 5    loan program, which they allege left them “heavily indebted” for a “largely worthless”
 6    education from ITT. (Id.).
 7          Plaintiffs allege DBTCA designed the PEAKS loan program for ITT. (Id. ¶ 42).
 8    Liberty Bank, N.A., issued PEAKS loans to ITT students and subsequently sold the loans
 9    to a trust (“the PEAKS Trust”) established by DBTCA. (Id. ¶¶ 2, 3, 26). Vervent, Inc.,
10    formerly known as First Associates, Inc., is the loan servicer for the PEAKS loan program.
11    (Id. ¶¶ 5, 16). Activate Financial, LLC is an “in-house” collection agency owned and
12    controlled by Vervent and individuals who are executives of Vervent: David Johnson,
13    Christopher Shuler and Lawrence Chiavaro. (Id. ¶¶ 9, 18–20; Vervent Defs.’ Mot. to
14    Dismiss 7). Plaintiffs allege that Defendants continue to operate the PEAKS loan program
15    and unlawfully collect on PEAKS loan debt. (Compl. ¶¶ 1–9).
16          Plaintiff Jody Aliff attended ITT schools in California during the period 2008 to
17    2013. (Id. ¶ 82). While attending ITT, Aliff obtained two PEAKS loans and subsequently
18    made several payments on those loans, with the last payments made in approximately April
19    2015. (Id. ¶¶ 84–85).
20          Plaintiff Marie Smith attended an ITT school in Missouri during the period 2008 to
21    2012. (Id. ¶ 90). She has “no recollection of ever applying for or obtaining a PEAKS
22    loan,” but believes her purported liability arose when she signed papers agreeing to pay for
23    her cap and gown. (Id. ¶ 92). She alleges that if she executed a PEAKS loan agreement,
24    her signature was procured by fraud. (Id.). Following her graduation, Smith began
25    receiving calls about a PEAKS loan, and in early 2019, she received a notice from Activate
26    Financial requesting payment on a PEAKS student loan obligation. (Id. ¶ 93–95). After
27    receiving a second notice in April 2019, Smith called Activate Financial, spoke with a
28

                                                   2
                                                                               20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.623 Page 3 of 23



 1    representative about her account, and subsequently mailed a payment to Activate Financial.
 2    (Id. ¶¶ 96–97).
 3          Plaintiff Heather Turrey attended an ITT school in California during the period 2008
 4    to 2011. (Id. ¶ 99). Turrey alleges she has no recollection of ever applying for or agreeing
 5    to a PEAKS loan, and that if a PEAKS loan was obtained on her behalf, it was procured
 6    by fraud. (Id. ¶ 101). After leaving ITT, Turrey began receiving payment demands on a
 7    PEAKS loan. (Id. ¶ 102). In response to these demands, Turrey made payments on the
 8    PEAKS loan from approximately 2012 to April 2017. (Id. ¶ 103). Turrey continued to
 9    receive calls and notices regarding her alleged PEAKS loan, including notices from
10    Activate Financial in 2019 and 2020. (Id. ¶¶ 104–08).
11          On April 10, 2020, Plaintiffs filed this putative class action, alleging five claims:
12    (1) violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”);
13    (2) violation of the Fair Debt Collection Practices Act (“FDCPA”); (3) violation of
14    California’s Rosenthal Fair Debt Collection Practice Act (the “Rosenthal Act”);
15    (4) violation of California’s Unfair Competition Law (“UCL”); and (5) negligent
16    misrepresentation. Plaintiffs seek damages, attorneys’ fees and costs, injunctive relief, and
17    a public injunction under McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017). Plaintiffs’
18    proposed class is defined as all individuals who attended an ITT school and “have a balance
19    owed on a PEAKS loan, or made any payment on a PEAKS loan.” (Compl. ¶ 111).
20          Defendants move to enforce the arbitration agreement included in Plaintiffs’
21    PEAKS loan agreements (the “Loan Agreements”). The Loan Agreements provide, in
22    pertinent part:
23          … Except as expressly provided below, I agree that any claim, dispute, or
            controversy arising out of or that is related to (a) my Loan, my Application,
24
            this Loan Agreement (including without limitation, any dispute over the
25          validity of this arbitration provision), or my Disclosure Statement or (b) any
            relationship resulting from my Loan, or any activities in connection with my
26
            Loan, or (c) the disclosures provided or required to be provided in connection
27          with my Loan (including, without limitation, the Disclosure Statement), or the
            underwriting, servicing or collection of my Loan, or (d) any insurance or other
28

                                                    3
                                                                                20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.624 Page 4 of 23



 1          service related to my Loan, or (e) any other agreement related to my Loan or
            any such service, or (f) breach of this Loan Agreement or any other such
 2
            agreement, whether based on statute, contract, tort or any other legal theory
 3          (any “Claim”) shall be, at my or your election, submitted to and resolved on
            an individual basis by binding arbitration under the Federal Arbitration Act
 4
            before the American Arbitration Association (AAA) under its Commercial
 5          Arbitration Rules including the Supplementary Procedures for Consumer-
            Related Dispute, in effect at the time the arbitration is brought. …
 6
 7          … I WILL NOT HAVE THE RIGHT TO PARTICIPATE AS A
            REPRESENTATIVE OR MEMBER OF ANY CLASS OF CLAIMANTS
 8
            PERTAINING TO ANY CLAIM SUBJECT TO ARBITRATION.
 9
10    (Exs. A–D to Declaration of Stephanie Rodriguez (“Rodriguez Decl.”), ¶ N) (emphasis
11    added).
12          Defendants     argue    that    Plaintiffs’     claims   are   subject    to   the   above
13    mandatory arbitration agreement.       Plaintiffs oppose the motion, arguing there is
14    insufficient evidence to prove the existence of an enforceable arbitration agreement, and
15    even if an agreement does exist, that the Vervent Defendants lack the right to enforce it.
16                                                    II.
17                                         LEGAL STANDARD
18          The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., governs the enforcement
19    of arbitration agreements involving interstate commerce. Am. Express Co. v. Italian Colors
20    Rest., 570 U.S. 228, 232–33 (2013). “The overarching purpose of the FAA ... is to ensure
21    the enforcement of arbitration agreements according to their terms so as to facilitate
22    streamlined proceedings.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011).
23    “The FAA ‘leaves no place for the exercise of discretion by the district court, but instead
24    mandates that district courts shall direct the parties to proceed to arbitration on issues as to
25    which an arbitration has been signed.’ ” Kilgore v. KeyBank, Nat. Ass’n, 718 F.3d 1052,
26    1058 (9th Cir. 2013) (quoting Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218
27    (1985)) (emphasis in original). Accordingly, the Court’s role under the FAA is to
28    determine “(1) whether a valid agreement to arbitrate exists, and if it does, (2) whether the

                                                     4
                                                                                     20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.625 Page 5 of 23



 1    agreement encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc.,
 2    207 F.3d 1126, 1130 (9th Cir. 2000). If both factors are met, the Court must enforce the
 3    arbitration agreement according to its terms.
 4           Arbitration is a matter of contract, and a party “cannot be required to submit
 5    to arbitration any dispute which he has not agreed so to submit.” Tracer Research Corp.
 6    v. Nat’l Envtl. Servs. Co., 42 F.3d 1292, 1294 (9th Cir. 1994) (citation omitted). A court
 7    must    therefore   determine    whether    there      is   an   agreement   to arbitrate before
 8    ordering arbitration. Wagner v. Stratton Oakmont, Inc., 83 F.3d 1046, 1048 (9th Cir.
 9    1996). State law applies in determining which contracts are binding and enforceable under
10    the FAA, if that law governs the validity, revocability, and enforceability of contracts
11    generally. Arthur Anderson LLP v. Carlisle, 556 U.S. 624, 630–31 (2009).
12                                                    III.
13                                           DISCUSSION
14           Defendants argue Plaintiffs’ claims must be arbitrated subject to the arbitration
15    provisions in the Loan Agreements and the FAA, the arbitrator must determine issues of
16    arbitrability, and Plaintiffs’ claims must proceed on an individual basis rather than on
17    behalf of a class. In response, Plaintiffs contend no arbitration agreement exists, and even
18    assuming it does, the Vervent Defendants cannot enforce the arbitration provisions.
19       A. Arbitration of Plaintiffs’ Claims Against DBTCA
20       1. Existence of Arbitration Agreement
21           In response to Defendants’ motion to compel arbitration, Plaintiffs argue that no
22    arbitration agreement exists because there is no evidence they agreed to enter into the Loan
23    Agreements containing the arbitration provisions, they were never shown the arbitration
24    provisions, and they never received copies of the Loan Agreements. DBTCA argues that
25    Plaintiffs entered into the Loan Agreements and are thus bound by the arbitration
26    provisions as signatories.
27           “Although challenges to the validity of a contract with an arbitration clause are to be
28    decided by the arbitrator, challenges to the very existence of the contract are, in general,

                                                      5
                                                                                   20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.626 Page 6 of 23



 1    properly directed to the court.” Kum Tat Ltd. v. Linden Ox Pasture, LLC, 845 F.3d 979,
 2    983 (9th Cir. 2017) (internal citations omitted). A party seeking to compel arbitration must
 3    “prov[e] the existence of an agreement to arbitrate by a preponderance of the evidence.”
 4    Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014). State contract law
 5    controls the issue of whether the parties have agreed to arbitrate. Id.
 6          DBTCA asserts that Ohio law governs, pursuant to the terms of the Loan
 7    Agreements. Plaintiffs argue that the applicability of that choice of law provision depends
 8    on whether the parties agreed in the first place to be bound by the Loan Agreements’ terms,
 9    and that because Plaintiffs never agreed to those terms, California law applies to Plaintiffs
10    Aliff and Turrey and Missouri law applies to Plaintiff Smith. The Court finds that
11    regardless of which state’s law applies, the evidence establishes that an agreement to
12    arbitrate exists. See Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014)
13    (stating court “need not engage in this circular inquiry” of whether choice-of-law provision
14    applies to disputed arbitration agreement when both states’ law “dictate the same
15    outcome”).
16          Contract formation requires mutual consent, which is determined through the
17    reasonable meaning of the parties’ words and conduct. See Knutson, 771 F.3d at 565)
18    (under California law, “[c]ourts must determine whether the outward manifestations of
19    consent would lead a reasonable person to believe the offeree has assented to the
20    agreement” (citing Meyer v. Benko, 127 Cal. Rptr. 846, 848 (Cal. Ct. App. 1976));
21    Bruzzese v. Chesapeake Expl., LLC, 998 F. Supp. 2d 663, 673 (S.D. Ohio 2014) (under
22    Ohio law, meeting of the minds determined by objective standard); Walker v. Rogers, 182
23    S.W.3d 761, 768 (Mo. Ct. App. 2006) (contract formation must be based on parties’
24    “objective outward acts”). A party’s signature indicates its assent to the contract. See
25    Parklawn Manor, Inc. v. Jennings-Lawrence Co., 197 N.E.2d 390, 394 (Ohio 1962) (“A
26    signature to a contract is evidence that the parties’ minds met on the terms of the contract
27    as executed.”); Pinnacle Museum Tower Ass’n v. Pinnacle Mkt. Dev. (US), LLC, 282 P.3d
28    1217, 1224 (Cal. 2012) (stating acceptance of arbitration agreement may be express where

                                                    6
                                                                                20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.627 Page 7 of 23



 1    party signs agreement and arbitration clause may be binding even if party never read
 2    clause); Baier v. Darden Restaurants, 420 S.W.3d 733, 738 (Mo. Ct. App. 2014) (“A
 3    party’s signature on a contract remains the common, though not exclusive, method of
 4    demonstrating agreement.”) (internal citation and quotation marks omitted).
 5          First, DBTCA’s evidence demonstrates the existence of an agreement to arbitrate.
 6    In support of its motion, DBTCA submits the declaration of Stephanie Rodriguez, a project
 7    manager for Vervent, and e-signed Loan Agreements for each of the three Plaintiffs. (Exs.
 8    A–D to Rodriguez Decl.). The Rodriguez Declaration provides records of the date, time,
 9    and IP address associated with each e-signature (Rodriguez Decl. ¶¶ 12–13), as well as
10    payment history records showing that Plaintiffs each made payments on their PEAKS
11    loans. (Exs. E–G to Rodriguez Decl.). The Loan Agreements contain the relevant
12    arbitration provisions as detailed above. (See Exs. A–D to Rodriguez Decl., ¶ N).
13          Plaintiffs challenge the Rodriguez Declaration and its attached exhibits as
14    inadmissible, arguing they lack foundation and are hearsay. The Court disagrees and finds
15    the documents admissible as business records. See Fed. R. Evid. 803(6). Rodriguez
16    declares she is familiar with Vervent’s record-keeping system with respect to the PEAKS
17    loan records. (Rodriguez Decl. ¶ 3). She states that in the normal course of Vervent’s
18    business, it commonly takes over loan accounts from other servicing companies, onboards
19    those loan files, and maintains records of the loan agreements and payment histories for
20    each loan it services. (Id. ¶¶ 4–5, 8). Rodriguez further avers that Plaintiffs’ PEAKS loan
21    files were transferred from the prior loan servicer, Access Group, to Vervent in 2011, and
22    that she was involved in the onboarding of those files. (Id. ¶¶ 3, 7). Vervent reviewed the
23    files, incorporated them into its own system, and relied on them while conducting its
24    business. (Id.). Vervent had no basis to believe the prior servicer had not kept the files in
25    the normal course of business. (Id.). The Rodriguez Declaration thus provides sufficient
26    foundation for the attached exhibits and satisfies the requirements of Rule 803(6). See In
27    re Harms, 603 B.R. 19, 29 (B.A.P. 9th Cir. 2019) (citing United States v. Ray, 930 F.2d
28    1368, 1370 (9th Cir. 1990), as amended on denial of reh’g (Apr. 23, 1991) (discussing

                                                    7
                                                                                20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.628 Page 8 of 23



 1    Rule   803(6)    requirements);        Moore       v.   Universal   Prot.   Serv.,   LP,   No.
 2    EDCV192124JGBSPX, 2020 WL 2518030, at *5 (C.D. Cal. May 15, 2020) (admitting
 3    arbitration agreements with electronic signature, date, and time stamp as business records);
 4    Starace v. Lexington Law Firm, No. 118CV01596DADSKO, 2019 WL 2642555, at *4
 5    (E.D. Cal. June 27, 2019) (finding business records admissible to show arbitration
 6    agreement); Trevino v. Acosta, Inc., No. 17-CV-06529 NC, 2018 WL 3537885, at *4 (N.D.
 7    Cal. July 23, 2018) (noting that electronically signed arbitration agreements are admissible
 8    where human resources personnel familiar with the record-keeping practice authenticate
 9    the record). By signing the Loan Agreements, Plaintiffs agreed to be bound by the terms,
10    which included an arbitration agreement. (Exs. A–D to Rodriguez Decl.; see id. ¶ N). The
11    Court finds that the Rodriguez Declaration and signed Loan Agreements establish mutual
12    assent to an agreement to arbitrate.
13           Second, the Court finds that Plaintiffs’ own conduct and allegations further
14    demonstrate their assent to the Loan Agreements and the arbitration agreement. Plaintiffs
15    allege in their Complaint that they are parties to the Loan Agreements, specifically that
16    they “are natural persons who are obligors under PEAKS student loan agreements”
17    (Compl. ¶ 156), and Plaintiffs’ putative class is individuals who received PEAKS loans
18    while attending ITT schools. (Id. ¶ 111). See Cayanan v. Citi Holdings, Inc., 928 F. Supp.
19    2d 1182, 1203 (S.D. Cal. 2013) (finding evidence, including plaintiff’s own admissions,
20    established that plaintiff entered into arbitration agreement when she obtained loans,
21    despite her statements that she did not remember signing the agreement). Further, in
22    addition to the fact that the Loan Agreements bear Plaintiffs’ e-signatures, Plaintiffs made
23    payments on their PEAKS loans (Compl. ¶¶ 85, 97, 103; Exs. E–G to Rodriguez Decl.),
24    which indicates their intent to be bound by the Loan Agreements. See Knutson, 771 F.3d
25    at 565 (noting mutual assent may be manifested by conduct under California law);
26    Advance Sign Grp., LLC v. Optec Displays, Inc., 722 F.3d 778, 784 (6th Cir. 2013) (finding
27    manifestation of mutual assent under Ohio law where each party made a promise or began
28

                                                     8
                                                                                  20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.629 Page 9 of 23



 1    to render performance); Heritage Roofing, LLC v. Fischer, 164 S.W.3d 128, 134 (Mo. Ct.
 2    App. 2005) (stating assent can be established through conduct).
 3          Therefore, the Court finds DBTCA has proven by a preponderance of the evidence
 4    the existence of an agreement to arbitrate.       To the extent Plaintiffs challenge their
 5    signatures and the circumstances under which the loans were obtained, these allegations
 6    go to the validity of the Loan Agreements as a whole, not to the threshold issue of whether
 7    an agreement exists. See Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010)
 8    (recognizing fraud, duress, and unconscionability as “generally applicable contract
 9    defenses”). Such challenges to the contract’s validity, as discussed below, must be
10    resolved in arbitration.
11        2. Enforcement of Arbitration Agreement
12          Having established that an agreement to arbitrate exists, DBTCA next argues
13    Plaintiffs’ claims are subject to arbitration under the FAA pursuant to the Loan
14    Agreements’ terms. In their Opposition, Plaintiffs agree the Loan Agreements contain the
15    relevant arbitration provisions. (Pls.’ Opp’n 17). Plaintiffs do not dispute that DBTCA
16    can enforce the Loan Agreements’ provisions as the trustee of PEAKS Trust and assignee
17    of the PEAKS loans, which were originated by Liberty Bank, an original signatory to the
18    Loan Agreements.1 Plaintiffs further do not contest the applicability of the FAA to the
19    language in the Loan Agreements. The Court finds that the arbitration agreement contained
20    in the Loan Agreements encompasses the dispute at issue. Accordingly, Plaintiffs’ claims
21    against DBTCA must be heard by an arbitrator.
22
23
24    1
        The arbitration agreement in the Loan Agreements is between the borrower and “the
25    Lender, its officers, directors, and employees, and its affiliates, subsidiaries and parents,
      and any officers or directors and employees of such entities.” (Exs. A–D to Rodriguez
26    Decl., ¶ N). The “Lender” is defined as Liberty Bank, N.A., its successors and assigns,
27    and any other holder of the loan. (Id., introductory paragraph). Liberty Bank assigned its
      rights under the PEAKS loans to the PEAKS Trust, which was established by DBTCA.
28    (Compl. ¶¶ 2, 3, 24, 26, 52).
                                                    9
                                                                                20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.630 Page 10 of 23



 1            If a valid agreement to arbitrate exists, and it encompasses the dispute at issue, “the
 2     [FAA] requires the court to enforce the arbitration agreement in accordance with its terms.”
 3     Kilgore, 673 F.3d at 955–56. “[P]arties can agree to arbitrate ‘gateway’ questions of
 4     ‘arbitrability,’ such as … whether their agreement covers a particular controversy.” Rent-
 5     A-Center, 561 U.S. at 68–69. Where the parties have “clearly and unmistakably” delegated
 6     such gateway issues to the arbitrator, the validity of the arbitration agreement is a question
 7     for the arbitrator to decide, rather than the court. AT & T Techs., Inc. v. Commc’ns Workers
 8     of Am., 475 U.S. 643, 649 (1986). For arbitration agreements under the FAA, “the court is
 9     to make the arbitrability determination by applying the federal substantive law of
10     arbitrability absent clear and unmistakable evidence that the parties agreed to apply non-
11     federal arbitrability law.” Brennan v. Opus Bank, 796 F.3d 1125, 1129 (9th Cir. 2015)
12     (internal citations and quotation marks omitted).
13            The Ninth Circuit has held “language ‘delegating to the arbitrators the authority to
14     determine the validity or application of any of the provisions of the arbitration clause[ ]
15     constitutes an agreement to arbitrate threshold issues concerning the arbitration
16     agreement.’ ” Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1208 (9th Cir. 2016) (quoting
17     Momot v. Mastro, 652 F.3d 982, 988 (9th Cir. 2011)). Here, the language of the Loan
18     Agreements evidences clear and unmistakable intent to delegate the threshold questions of
19     arbitrability to an arbitrator. (See Exs. A–D to Rodriguez Decl., ¶ N (providing that parties
20     agree to arbitrate “any dispute over the validity of this arbitration provision” under the
21     FAA)). Moreover, the arbitration provision provides that any dispute will be resolved
22     “before the American Arbitration Association (AAA) under its Commercial Arbitration
23     Rules including the Supplementary Procedures for Consumer-Related Disputes.” (Exs. A–
24     D to Rodriguez Decl., ¶ N). “[I]ncorporation of the AAA Rules constitutes clear and
25     unmistakable evidence that contracting parties agreed to arbitrate arbitrability.” Brennan,
26     796 F.3d at 1130. The Court finds the parties agreed to arbitrate the gateway issue of
27     arbitrability.
28

                                                     10
                                                                                  20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.631 Page 11 of 23



 1           Plaintiffs invoke Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395
 2     (1967) to suggest the validity of the agreement to arbitrate must be determined by the
 3     district court and separately from the contract as a whole. (Pls.’ Opp’n 5–6 & n.2).
 4     Although a federal court can adjudicate a claim of “fraud in the inducement of the
 5     arbitration clause itself,” the FAA’s statutory language “does not permit the federal court
 6     to consider claims of fraud in the inducement of the contract generally.” Prima Paint, 388
 7     U.S. at 403–04 (emphasis added).         Indeed, unless the nonmovant “challenge[s] the
 8     delegation provision specifically, [courts] must treat it as valid under § 2 [of the FAA], and
 9     must enforce it under §§ 3 and 4 [of the FAA], leaving any challenge to the validity of the
10     Agreement as a whole for the arbitrator.” Rent-A-Center, 561 U.S. at 72.
11           Plaintiffs do not dispute that the Loan Agreements contained arbitration provisions
12     (Pls.’ Opp’n 17), nor do they challenge those provisions specifically as unenforceable.
13     Rather, Plaintiffs claim the Loan Agreements were procured by fraud. Therefore, because
14     Plaintiffs’ challenge is to the contract as a whole, and the arbitration agreement provides
15     for arbitration of gateway issues, the Court will enforce the agreement. See Tompkins v.
16     23andMe, Inc., 840 F.3d 1016, 1032 (9th Cir. 2016) (citing Rent-A-Center, 561 U.S. at 71,
17     72) (explaining when a plaintiff’s legal challenge is that a contract as a whole is
18     unenforceable, court must enforce arbitration agreement).
19           Because a valid agreement to arbitrate between Plaintiffs and DBTCA exists, and
20     the agreement encompasses the dispute at issue, the Court must enforce the arbitration
21     agreement according to its terms. See Kilgore, 673 F.3d at 955–56. DBTCA requests that
22     the Court enforce the provisions requiring Plaintiffs to arbitrate their claims on an
23     individual basis. (DBTCA’s Mot. to Dismiss 16–17). Plaintiffs do not dispute that the
24     Loan Agreements require individual arbitration or otherwise contest the issue.2
25
26     2
         The Court need not decide whether the issue of class arbitration was delegated to the
27     arbitrator, since neither party raised it. Cf. Shivkov v. Artex Risk Sols., Inc., ---F.3d ----,
       2020 WL 5405687, at *13 (9th Cir. Sept. 9, 2020) (holding class arbitration is a gateway
28     issue for court to decide absent delegation and parties did not delegate class arbitration).
                                                     11
                                                                                  20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.632 Page 12 of 23



 1     Accordingly, Plaintiffs’ claims against DBTCA under Counts 1 and 4, including any
 2     challenge to the validity of the Loan Agreements as a whole, shall be resolved in arbitration
 3     on an individual basis.
 4        B. Vervent Defendants’ Right to Enforce Arbitration as a Non-Signatory
 5           In response to the Vervent Defendants’ motion to compel arbitration, Plaintiffs argue
 6     that even if Plaintiffs entered into the Loan Agreements, the Vervent Defendants may not
 7     enforce the arbitration provisions because they are not parties to the Loan Agreements.
 8     The Vervent Defendants argue that the issue of whether they can enforce the arbitration
 9     agreement is delegated to the arbitrator, and even if it is not, that they can compel
10     arbitration as agents of DBTCA, or alternatively, under a theory of equitable estoppel.
11           The Vervent Defendants are not parties to the Loan Agreements and the arbitration
12     agreement contained therein, nor do they contend they are. (See supra n.1 (defining parties
13     to Loan Agreements)). Thus, the issue is whether, as non-signatories, they may enforce
14     arbitration against the signatory Plaintiffs.
15            “[A] litigant who is not a party to an arbitration agreement may invoke arbitration
16     under the FAA if the relevant state contract law allows the litigant to enforce the
17     agreement.” Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1128 (9th Cir. 2013) (citing
18     Arthur Andersen, 556 U.S. at 632); see Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th
19     Cir. 2006) (“[N]on-signatories of arbitration agreements may be bound by the agreement
20     under ordinary contract and agency principles.”) (internal citation omitted). Here, although
21     the Loan Agreements contain a choice-of-law provision stating that Ohio law will govern,
22     the relevant state law is California law. “A choice-of-law clause, like an arbitration clause,
23     is a contractual right and generally may not be invoked by one who is not a party to the
24     contract in which it appears.” In re Henson, 869 F.3d 1052, 1059 (9th Cir. 2017) (internal
25     citation and quotation marks omitted); see also Nguyen, 763 F.3d at 1175 (explaining that
26     whether a choice-of-law provision applies depends on whether the parties agreed to be
27     bound by the contract in which it appears). The Vervent Defendants, as non-signatories,
28     never agreed with Plaintiffs that Ohio law would govern a dispute between them.

                                                       12
                                                                                  20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.633 Page 13 of 23



 1           Accordingly, the Court applies the choice-of-law principles of the forum state, which
 2     is California. See In re Henson, 869 F.3d at 1059. Under California’s choice-of-law
 3     analysis, the Court will apply another state’s law only if a proponent identifies an
 4     applicable rule of law in a potentially concerned state that “materially differs from the law
 5     of California.” Washington Mut. Bank, FA v. Superior Court, 15 P.3d 1071, 1080 (Cal.
 6     2001). The Vervent Defendants cite to federal arbitration cases from several circuit courts
 7     and California district courts that apply general principles of agency and equitable estoppel.
 8     Although the Vervent Defendants refer to the Ohio definition of “agent,” they do not argue
 9     that Ohio law materially differs from that of California. The Court therefore looks to
10     California state contract law principles to determine whether the Vervent Defendants, as
11     non-signatories, can compel arbitration. See In re Henson, 869 F.3d at 1059–60.
12        1. Delegation
13           The Vervent Defendants argue first that the arbitrator, not the Court, must decide
14     whether they have the right to enforce the arbitration agreement. Although generally “any
15     doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration,”
16     Chiron Corp., 207 F.3d at 1131, arbitration is a matter of contract, and thus the “strong
17     public policy in favor of arbitration does not extend to those who are not parties to an
18     arbitration agreement.” Kramer, 705 F.3d at 1126 (internal citation and quotation marks
19     omitted). “[T]he question ‘who has the primary power to decide arbitrability’ turns upon
20     what the parties agreed about that matter.” First Options of Chicago, Inc. v. Kaplan, 514
21     U.S. 938, 943 (1995) (emphasis in original). In the “absence of clear and unmistakable
22     evidence that Plaintiffs agreed to arbitrate arbitrability with nonsignatories,” the district
23     court has authority to decide the issue of whether a non-signatory can compel arbitration.
24     Kramer, 705 F.3d at 1127.
25           The Ninth Circuit’s decision in Kramer is instructive here. There, Toyota—a non-
26     signatory to purchase agreements between the plaintiffs and various car dealerships—
27     attempted to enforce the agreements’ arbitration clause. Id. at 1123–24. Toyota argued
28     that the arbitrator should decide the issue of whether a non-signatory could compel

                                                     13
                                                                                  20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.634 Page 14 of 23



 1     arbitration because the purchase agreements provided that the arbitrator would decide
 2     gateway issues such as the interpretation, scope, and applicability of the arbitration
 3     provision. Id. at 1127. The Ninth Circuit rejected this argument, finding that the district
 4     court properly decided arbitrability because the language of the purchase agreements
 5     “evidence[d] Plaintiffs’ intent to arbitrate arbitrability with the [car dealerships] and no one
 6     else.” Id.
 7            Here, although Plaintiffs and DBTCA agreed to arbitrate arbitrability, as discussed
 8     above, the Loan Agreements do not contain clear and unmistakable evidence that Plaintiffs
 9     and the Vervent Defendants agreed to arbitrate arbitrability. The terms of the arbitration
10     provision are limited to Plaintiffs and the Lender. (See supra n.1). Plaintiffs signed
11     agreements acknowledging that “any claim … shall be, at my or your election, submitted
12     to and resolved on an individual basis by binding arbitration.” (Exs. A–D to Rodriguez
13     Decl., ¶ N) (emphasis added). The Loan Agreements provide that for the purposes of
14     Paragraph N, “the terms ‘you,’ ‘your,’ ‘yours’ and ‘Lender’ include the Lender, its officers,
15     directors, and employees, and its affiliates, subsidiaries, and parents, and any officers,
16     directors, and employees of such entities.” The Vervent Defendants are the loan servicers;
17     they are not the Lender, “its successors and assigns, [or] any other holder of the loan.”
18     (Exs. A–D to Rodriguez Decl., introductory paragraph).
19            The Loan Agreements’ arbitration provisions are limited to disputes which may be
20     submitted to arbitration “at my or your election”—i.e., at either the election of Plaintiffs or
21     DBTCA as Liberty Bank’s assignee. They do not provide that a third party may elect to
22     submit a loan-related dispute to arbitration. See Kramer, 705 F.3d at 1127 (reasoning that
23     language “[e]ither you or we may choose to have any dispute between you and us decided
24     by arbitration” evidenced plaintiffs’ intent to arbitrate only with signatory defendants).
25     Therefore, the Vervent Defendants’ ability to enforce arbitration for any dispute arising out
26     of Plaintiffs’ loans “is simply not within the scope of the arbitration agreement.” Mundi v.
27     Union Sec. Life Ins. Co., 555 F.3d 1042, 1045 (9th Cir. 2009) (finding arbitration provision
28     in loan agreement between borrower and bank did not extend to dispute between borrower

                                                      14
                                                                                   20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.635 Page 15 of 23



 1     and third-party credit insurer); see Vincent v. BMW of N. Am., LLC, No. CV 19-6439 AS,
 2     2019 WL 8013093, at *4 (C.D. Cal. Nov. 26, 2019) (concluding even though arbitration
 3     provision covered claims relating to third parties, language limiting right to enforce to “you
 4     and us” meant plaintiffs did not agree to arbitrate any disputes with third parties). The
 5     Vervent Defendants’ argument that the arbitrator must determine whether they can enforce
 6     the agreement fails.
 7         2. Agency Theory
 8           Next, the Vervent Defendants contend that as non-signatories, they may enforce the
 9     Loan Agreements’ arbitration provisions under an agency theory.
10           “Agency is one ground upon which a non-signatory may force a signatory to
11     arbitrate.” Chastain v. Union Sec. Life Ins. Co., 502 F. Supp. 2d 1072, 1081 (C.D. Cal.
12     2007) (citing Letizia v. Prudential Bache Sec., Inc., 802 F.2d 1185, 1187 (9th Cir. 1986));
13     see Westra v. Marcus & Millichap Real Estate Inv. Brokerage Co., 28 Cal. Rptr. 3d 752,
14     756 (Cal. Ct. App. 2005). “[I]t is the right to control the means and manner in which the
15     result is achieved that is significant in determining whether a principal-agency relationship
16     exists.” 3 Wickham v. Southland Corp., 213 Cal. Rptr. 825, 832 (Cal. Ct. App. 1985); see
17     Murphy v. DirecTV, Inc., 724 F.3d 1218, 1232 (9th Cir. 2013) (“Agency requires that the
18     principal maintain control over the agent’s actions.” (citing DeSuza v. Andersack, 133 Cal.
19     Rptr. 920, 924 (Cal. Ct. App. 1976)); Restatement (Third) of Agency § 1.01 (2006) (“To
20
21     3
        While the right to control is the most important factor, “secondary” factors to consider in
22     determining whether an independent contractor is acting as an agent include:

23           whether the “principal” and “agent” are engaged in distinct occupations; the
24           skill required to perform the “agent’s” work; whether the “principal” or
             “agent” supplies the workplace and tools; the length of time for completion;
25           whether the work is part of the “principal’s” regular business; and whether the
26           parties intended to create an agent/principal relationship.

27     APSB Bancorp v. Thornton Grant, 31 Cal. Rptr. 2d 736, 740 (Cal. Ct. App. 1994) (internal
28     citations omitted); see Jackson v. AEG Live, LLC, 183 Cal. Rptr. 3d 394, 414 (2015).

                                                     15
                                                                                  20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.636 Page 16 of 23



 1     establish an agency relationship, an agent must “act on the principal’s behalf and subject
 2     to the principal’s control.”).
 3           The Vervent Defendants contend they are agents of DBTCA and the PEAKS Trust,
 4     which entitles them to enforce the arbitration agreement. Vervent, previously known as
 5     First Associates, became the PEAKS loan servicer pursuant to an Agreement for Servicing
 6     Private Student Loans between the PEAKS Trust, DBTCA, and First Associates, dated
 7     December 10, 2011 (“the Servicing Agreement”). (Ex. 2 to DBTCA’s Mot. to Dismiss,
 8     ECF No. 31-5; see Compl. ¶¶ 56, 139). The Servicing Agreement provides that “[t]he
 9     Servicer shall service, administer and make collections on the Serviced Loans in
10     accordance with the terms hereof.” (Servicing Agreement, Art. II., § 2.02(A)).
11           However, the Servicing Agreement explicitly states “the Servicer is an independent
12     contractor and is not and will not hold itself out to be the agent of the Trust, the Lender,
13     the Trustee, the Secured Party or the Guarantor [ITT] except with respect to the limited
14     agency powers specifically provided herein.” (Id., Art. VI, § 6.01).         The Servicing
15     Agreement appoints First Associates (now Vervent) as the “agent” of the Trust “solely for
16     endorsing and depositing negotiable instruments … made payable to the Trust.” (Id., Art.
17     II, § 2.07) (emphasis added). Critically, the Servicing Agreement further specifies that
18     “[t]he Servicer shall be entitled to determine the manner in which the Services are
19     accomplished and shall have the right to effect such changes or modifications to its
20     equipment, computer programs, reports, procedures and techniques as it deems necessary
21     or advisable without the consent of the Trust.” (Id., Art. II, § 2.04).
22           The Court finds that because Vervent retains significant control over the manner of
23     servicing the PEAKS loans, and the Servicing Agreement expressly provides that Vervent
24     shall be an agent solely for endorsing and depositing negotiable instruments, the Vervent
25     Defendants are not agents of DBTCA or the PEAKS Trust for the purpose of enforcing the
26     Loan Agreements’ arbitration provisions. See Murphy, 724 F.3d at 1233 (finding non-
27     signatory to arbitration agreement was not agent of signatory because signed retailer
28

                                                     16
                                                                                 20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.637 Page 17 of 23



 1     agreement between the two “expressly disavowed” agency relationship). Therefore, the
 2     Vervent Defendants cannot enforce the arbitration agreement under an agency theory.
 3        3. Equitable Estoppel
 4           As an alternative to agency theory, the Vervent Defendants contend they may
 5     enforce the arbitration agreement under the principles of equitable estoppel.
 6           “Equitable estoppel precludes a party from claiming the benefits of a contract while
 7     simultaneously attempting to avoid the burdens that contract imposes.” Comer, 436 F.3d
 8     at 1101 (internal quotation marks and citation omitted).       In Kramer, the Ninth Circuit
 9     articulated the “two circumstances” in which a non-signatory may enforce an arbitration
10     agreement under the doctrine of equitable estoppel in California, as set forth in Goldman
11     v. KPMG, LLP, 92 Cal. Rptr. 3d 534, 551 (Cal. Ct. App. 2009):
12           Where a nonsignatory seeks to enforce an arbitration clause, the doctrine of
             equitable estoppel applies in two circumstances: (1) when a signatory must
13
             rely on the terms of the written agreement in asserting its claims against the
14           nonsignatory or the claims are intimately founded in and intertwined with the
             underlying contract, and (2) when the signatory alleges substantially
15
             interdependent and concerted misconduct by the nonsignatory and another
16           signatory and the allegations of interdependent misconduct are founded in or
             intimately connected with the obligations of the underlying agreement.
17
18     Kramer, 705 F.3d at 1128–29 (internal alteration, citations, and quotation marks omitted).
19     By contrast, “equitable estoppel is inapplicable where a plaintiff’s ‘allegations reveal no
20     claim of any violation of any duty, obligation, term or condition imposed by the [customer]
21     agreements.’ ” Murphy, 724 at 1230 (quoting Goldman, 92 Cal. Rptr. 3d at 551).
22     “[E]quitable estoppel is particularly inappropriate where plaintiffs seek the protection of
23     consumer protection laws against misconduct that is unrelated to any contract except to the
24     extent that a customer service agreement is an artifact of the consumer-provider
25     relationship itself.” Id. at 1231 n.7. The Court thus analyzes Plaintiffs’ claims to determine
26     whether their claims support a finding of equitable estoppel under either of the two
27     circumstances set forth in Kramer and Goldman. Plaintiffs assert federal statutory claims
28

                                                     17
                                                                                  20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.638 Page 18 of 23



 1     under RICO and FDCPA, state statutory claims under the California UCL and Rosenthal
 2     Act, and a state tort claim against the Vervent Defendants.
 3           With respect to Plaintiffs’ RICO claim, Plaintiffs allege joint misconduct between
 4     DBTCA, assignee of the original signatory, and the non-signatory Vervent Defendants,
 5     claiming they conspired to violate 18 U.S.C. § 1962. (Compl. ¶¶ 122–153). However,
 6     even assuming Plaintiffs’ RICO claim alleges interdependent and concerted misconduct, it
 7     is not “founded in or intimately connected with the obligations of the underlying
 8     agreement.” Kramer, 705 F.3d at 1128–29. Plaintiffs allege they suffered harm due to
 9     Defendants’ RICO fraud in the form of the “payments they were induced to make on
10     account of PEAKS loan obligations.” (Compl. ¶ 135). However, this harm is not
11     necessarily founded in the underlying obligations of the Loan Agreements. Plaintiffs could
12     have been defrauded by the alleged racketeering scheme even in the absence of signing a
13     Loan Agreement—for instance, if Defendants misled Plaintiffs into believing they had
14     obligations which did not in fact exist.
15           In support of their FDCPA claim, Plaintiffs plead they are obligors to the Loan
16     Agreements, which qualifies them as consumers under the statute. However, this reference
17     to the Loan Agreements is insufficient to show their claims rely on and are intimately
18     founded in the Agreements’ obligations. The language of the “rely on” requirement is “not
19     so broad as to allow Defendant to simply point to the paragraph in the complaint where
20     Plaintiff refers to the contract containing the arbitration clause.” Chastain, 502 F. Supp.
21     2d at 1078 (finding equitable estoppel inapplicable because plaintiff’s claims were not
22     sufficiently intertwined with agreement); see Vincent, 2019 WL 8013093, at *6 (stating
23     under California standard, “merely ‘mak[ing] reference to’ an agreement with an
24     arbitration clause is not enough”) (quoting Goldman, 173 Cal. App. 4th at 218). Rather,
25     equitable estoppel is only appropriate “if in substance [the signatory’s underlying]
26     complaint [is] based on the [non-signatory’s] alleged breach of the obligations and duties
27     assigned to it in the agreement.” Chastain, 502 F. Supp. 2d at 1078–79 (quoting American
28     Bankers Ins. Grp., Inc. v. Long, 453 F.3d 623, 627 (4th Cir. 2006)). Plaintiffs do not rely

                                                   18
                                                                               20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.639 Page 19 of 23



 1     on any specific written terms of the Loan Agreements in asserting their FDCPA claim,
 2     which is a federal statutory claim separate from the underlying contract.        See, e.g.,
 3     Namisnak v. Uber Techs., Inc., --- F.3d ----, 2020 WL 4930650, at *5 (9th Cir. Aug. 24,
 4     2020) (holding equitable estoppel did not apply where plaintiffs’ case arose entirely under
 5     the ADA and plaintiffs’ ADA claims were fully viable without reference to defendant’s
 6     “Terms and Conditions” containing arbitration agreement); Chastain, 502 F. Supp. 2d at
 7     1079 (“This claim is a statutory remedy under the Fair Credit Reporting Act … and is
 8     wholly separate from any action or remedy for breach of the underlying mortgage contract
 9     that is governed by the arbitration agreement.”) (quoting Brantley v. Republic Mortg. Ins.
10     Co., 424 F.3d 392, 396 (4th Cir. 2005)). As in Murphy, the Loan Agreements are an
11     “artifact of the consumer-provider relationship” and the Vervent Defendants’ alleged
12     misconduct does not arise from a breach of duty, obligation, term, or condition under the
13     Agreements. 724 F.3d at 1230–31 & n.7. Indeed, the Vervent Defendants’ responsibility
14     to service Plaintiffs’ loans arises not from the terms of the Loan Agreements, but from the
15     Servicing Agreement with DBTCA as discussed above.
16           Turning next to Plaintiffs’ claims under California law, the Vervent Defendants’
17     equitable estoppel theory similarly fails. Plaintiffs’ UCL claim is not founded in or
18     intimately connected with the obligations of the Loan Agreements. The Ninth Circuit has
19     recognized that “[t]he UCL … allow[s] Plaintiffs to sue [Defendant] for misleading
20     consumers regardless of whether or not they signed largely unrelated contracts with [a
21     signatory defendant].” Murphy, 724 F.3d at 1231. Plaintiffs’ Rosenthal Act claim, like
22     the federal FDCPA claim, is an independent statutory cause of action that is not intimately
23     intertwined with the Loan Agreements.
24           In Murphy, the Ninth Circuit noted that California cases permitting non-signatories
25     to compel arbitration under an equitable estoppel theory have typically involved breach of
26     contract and other claims intimately connected with the contract. 724 F.3d 1231 n.7 (citing
27     Boucher v. Alliance Title Co., 25 Cal. Rptr. 3d 440, 447 (Cal. Ct. App. 2005); Metalclad
28     Corp., 1 Cal. Rptr. 3d at 337–38). “Here, in contrast, Plaintiffs do not seek any contract-

                                                   19
                                                                               20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.640 Page 20 of 23



 1     related damages; rather, their claims are for violations of consumer protection laws.” Id.
 2     Plaintiffs’ first four claims, all of which are causes of action arising under federal and state
 3     statutes and not out of the terms of the Loan Agreement itself, do not allow the Vervent
 4     Defendants to compel arbitration under a theory of equitable estoppel.
 5           Finally, Plaintiffs’ claim of negligent misrepresentation is founded in state tort law,
 6     not the Loan Agreements, and as such is also not subject to equitable estoppel. Although
 7     Plaintiffs allege that the Vervent Defendants misrepresented the validity of the PEAKS
 8     loan debts in attempting to collect, this tort claim is not dependent upon or intimately
 9     intertwined with the underlying contract. Cf. id. (noting tortious interference with contract
10     as a cause of action that might permit non-signatory to compel arbitration via equitable
11     estoppel). Plaintiffs can allege that the Vervent Defendants are liable for negligent
12     misrepresentation in the course of Vervent’s business regardless of whether Plaintiffs are
13     parties to the Loan Agreements. Indeed, Plaintiffs allege that based on the Vervent
14     Defendants’ misrepresentations, the putative class made payments despite having no
15     obligation to do so. (Compl. ¶ 186).
16           Equitable estoppel is not justified here because Plaintiffs are not claiming any
17     benefits of the Loan Agreements while simultaneously attempting to avoid the burdens.
18     See Kramer, 705 F.3d at 1134 (“Plaintiffs do not seek to simultaneously invoke the duties
19     and obligations of [Defendant] under the [Loan Agreements], as it has none, while seeking
20     to avoid arbitration. Thus, the inequities that the doctrine of equitable estoppel is designed
21     to address are not present.”). Accordingly, the Vervent Defendants, as non-signatories to
22     the Loan Agreements, cannot compel arbitration of Plaintiffs’ claims against them. See
23     Murphy, 724 F.3d at 1230–31 (declining to enforce arbitration under equitable estoppel
24     theory where plaintiffs did not allege contract-based claims); Kramer, 705 F.3d at 1134
25     (same); Rajagopalan v. NoteWorld, LLC, 718 F.3d 844, 847–48 (9th Cir. 2013) (holding
26     defendant could not compel arbitration based on equitable estoppel because plaintiff’s
27     RICO and state law claims were separate statutory claims and plaintiff did not allege breach
28     of contract); Mundi, 555 F.3d at 1047 (holding defendant could not compel arbitration

                                                      20
                                                                                   20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.641 Page 21 of 23



 1     based on equitable estoppel because resolution of plaintiff’s claim did not require
 2     examination of any provisions of loan agreement containing arbitration provision).
 3        C. Stay of Proceedings Pending Arbitration
 4           Both DBTCA and the Vervent Defendants request that the Court stay the case
 5     pending arbitration. Section 3 of the FAA provides:
 6           If any suit or proceeding be brought in any of the courts of the United States
             upon any issue referable to arbitration under an agreement in writing for such
 7
             arbitration, the court in which such suit is pending, upon being satisfied that
 8           the issue involved in such suit or proceeding is referable to arbitration under
             such an agreement, shall on application of one of the parties stay the trial of
 9
             the action until such arbitration has been had in accordance with the terms of
10           the agreement, providing the applicant for the stay is not in default in
             proceeding with such arbitration.
11
12     9 U.S.C. § 3. The Court finds that since DBTCA may enforce the arbitration agreement
13     and the issues between Plaintiffs and DBTCA are referable to arbitration, DBTCA is
14     entitled to a stay under § 3.
15           However, the Vervent Defendants are not entitled to a mandatory stay under § 3.
16     Circuit courts have rejected non-signatories’ attempts to invoke the mandatory stay
17     provision of § 3. See AgGrow Oils, L.L.C. v. National Union Fire Ins. Co., 242 F.3d 777,
18     782 (8th Cir. 2001) (finding non-signatory defendant not entitled to a mandatory stay under
19     § 3 because it had no agreement to arbitrate with plaintiffs); Adams v. Georgia Gulf Corp.,
20     237 F.3d 538, 540 (5th Cir. 2001) (finding § 3 generally applies only to parties to the
21     arbitration agreement, and not to those who are not contractually bound by agreement);
22     IDS Life Ins. Co. v. SunAmerica, Inc., 103 F.3d 524, 529 (7th Cir. 1996) (finding § 3
23     inapplicable to issues between parties with no agreement to arbitrate and stating that
24     parallel judicial and arbitral proceedings are governed by the rules for parallel-proceeding
25     abstention) (citing cases).
26           “Even though a nonsignatory may not invoke § 3 in moving to stay an action pending
27     arbitration, a district court has discretion to stay third party litigation involving common
28     questions of fact within the scope of an arbitration agreement to which the third party is

                                                    21
                                                                                20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.642 Page 22 of 23



 1     not a signatory.” Asahi Glass Co. v. Toledo Eng’g Co., 262 F. Supp. 2d 839, 844–45 (N.D.
 2     Ohio 2003) (citing AgGrow Oils, 242 F.3d at 782; IDS Life Ins., 103 F.3d at 529;
 3     Nederlandse Erts-Tankersmaatschappij, N.V. v. Isbrandtsen Co., 339 F.2d 440, 441 (2d
 4     Cir. 1964)); see Sierra Rutile Ltd. v. Katz, 937 F.2d 743, 750 (2d Cir. 1991) (“It is
 5     appropriate, as an exercise of the district court’s inherent powers, to grant a stay where the
 6     pending proceeding is an arbitration in which issues involved in the case may be
 7     determined.”) (internal citation and quotation marks omitted).
 8            Indeed, the FAA’s goals require courts to “rigorously enforce agreements to
 9     arbitrate, even if the result is ‘piecemeal’ litigation.” Dean Witter Reynolds, Inc., 470 U.S.
10     at 221. A “discretionary stay may well be needed to further the strong federal policy
11     favoring agreements to arbitrate.” AgGrow Oils, 242 F.3d at 782; see Moses H. Cone
12     Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 20 n.23 (1983) (“In some cases, ... it
13     may be advisable to stay litigation among the non-arbitrating parties pending the outcome
14     of the arbitration. That decision is one left to the district court ... as a matter of its discretion
15     to control its docket.”).
16            The Court finds Plaintiffs’ claims against DBTCA involve common questions of fact
17     with their claims against the Vervent Defendants. Issues involved in Plaintiffs’ claims
18     against the Vervent Defendants may be determined in the arbitration proceedings. A stay
19     serves the FAA’s policy in favor of arbitration and avoids the risk of prejudice to Plaintiffs
20     in the form of inconsistent judgments. Accordingly, the Court exercises its discretion to
21     stay the proceedings against the Vervent Defendants pending the outcome of Plaintiffs’
22     arbitration with DBTCA.
23                                                       IV.
24                                     CONCLUSION AND ORDER
25            For the reasons set out above, DBTCA’s motion to compel arbitration and stay
26     proceedings pending arbitration is granted pursuant to the FAA. Plaintiffs’ claims against
27     DBTCA shall proceed in arbitration on an individual basis. The Court stays the litigation
28     of Counts 1 and 4 against DBTCA to permit an arbitrator to decide the questions

                                                        22
                                                                                       20-cv-00697-DMS-AHG
     Case 3:20-cv-00697-DMS-AHG Document 43 Filed 09/24/20 PageID.643 Page 23 of 23



 1     of arbitrability, and then, if permissible, to arbitrate the substantive claims. Within 14 days
 2     of the completion of the arbitration proceedings, Plaintiffs and DBTCA shall jointly submit
 3     a report advising the Court of the outcome of the arbitration and request to dismiss the
 4     relevant counts or vacate the stay.
 5           The Vervent Defendants’ motion to compel arbitration is denied. The Court, in its
 6     discretion, stays the litigation of Counts 1, 2, 3, 4, and 5 against the Vervent Defendants,
 7     pending the result of Plaintiffs’ arbitration proceedings with DBTCA. Within 14 days of
 8     the completion of the arbitration proceedings between Plaintiffs and DBTCA, Plaintiffs
 9     shall file a request to vacate the stay of the claims against the Vervent Defendants.
10           IT IS SO ORDERED.
11     Dated: September 24, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     23
                                                                                  20-cv-00697-DMS-AHG
